NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



KYLE DYLAN MORAN,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D13-530
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 6, 2015.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Fernandez,
Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

              Kyle Dylan Moran appeals the summary denial of his motion filed pursuant

to Florida Rule of Criminal Procedure 3.800(a). Mr. Moran's motion alleged that he

received a mandatory sentence of life in prison without the possibility of parole for a

first-degree murder that he committed when he was sixteen years old. The motion was
denied based on Geter v. State, 115 So. 3d 375 (Fla. 3d DCA 2012), and Gonzalez v.

State, 101 So. 3d 886 (Fla. 1st DCA 2012), which held that Miller v. Alabama, 132 S. Ct.
2455 (2012), did not apply retroactively. The Florida Supreme Court has recently held

that the Miller decision applies retroactively to all juvenile offenders whose convictions

and sentences were final when Miller was decided. Falcon v. State, 40 Fla. L. Weekly

S151, S151 (Fla. Mar. 19, 2015). Accordingly, we reverse the postconviction court's

order summarily denying the claim.

              We note that the Florida Supreme Court has further held in Horsley v.

State, 40 Fla. L. Weekly S155, S155 (Fla. Mar. 19, 2015), that the proper remedy in

cases involving juvenile offenders whose sentences are unconstitutional under Miller is

to apply chapter 2014–220, Laws of Florida. The court concluded that "applying chapter

2014–220, Laws of Florida, to all juvenile offenders whose sentences are

unconstitutional under Miller is the remedy most faithful to the Eighth Amendment

principles established by the United States Supreme Court, to the intent of the Florida

Legislature, and to the doctrine of separation of powers." Id. at S160. The relevant

provisions of chapter 2014–220 have been codified in sections 775.082, 921.1401, and

921.1402, Florida Statutes (2014). Accordingly, we reverse the order denying Mr.

Moran's motion and remand for a resentencing proceeding consistent with this new

juvenile sentencing legislation. See Horsley, 40 Fla. L. Weekly S155; Falcon, 40 Fla. L.

Weekly S151.

              Reversed and remanded with directions.




WALLACE and KHOUZAM, JJ., Concur.



                                            -2-